Title: To Thomas Jefferson from Robert Brent, 31 May 1808
From: Brent, Robert
To: Jefferson, Thomas


                  
                     
                        Dear Sir
                        
                        City of Washington May 31st 1808
                     
                     The Commission with which I have been honoured, as Mayor of this City expires this day, it will be therefore proper that a new Commission be made out & forwarded as early as possible
                     presumeing that the situation of pay master, to which Genl DearBorn has intimated your desire to appoint me, will occupy my whole time, it will be proper that some other person should be commissioned as Mayor of this City and I Could wish the new Commission may be so made out—If however you should not have made up your mind as to a successor—at this moment—when it is essential the office should not be vacant—you may again fill up the Commission to me, with an understanding that on the first of July some other person be selected to fill that office at which time I shall resign in his favor   I have the honor to be with sincere respect & Esteem Dear
                     Sir Your Mo Obt Ser
                     
                        Robert Brent
                        
                     
                     
                        please turn over
                        
                     
                  
                                          
                     
                            D Sir
                        
                            Washn. Saty June 11th 1808
                        
                     The foregoing is a Copy of a letter which I wrote you, and was about delivering it at the post office when you were in Virginia but, which I was prevented from doing by an intimation from Mr. Munroe, that you had directed the letters addressed to you to remain at the office here, of & after that day—I have thought it proper immy on your arrival to repeat my desire that some other person may be selected as Mayor in my place—beleiving as I do that the situation to which I am about to be call’d will require all my attention
                     With sentiments of much respect I have the honor to be Sir Yr Obt Ser
                     
                        Robert Brent
                        
                     
                  
                  
                  
               